     Case: 4:20-cr-00051-GHD-JMV Doc #: 51 Filed: 09/15/21 1 of 1 PageID #: 87




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA

v.                                                    CRIMINAL NO. 4:20-cr-00051-GHD-JMV

DANNY LEE THOMAS                                                                     DEFENDANT


                                ORDER SUBSTITUTING COUNSEL

       On this date, the Court granted the motion filed by the Defendant’s previous counsel, John

Daniels, to withdraw from representing the Defendant due to irreconcilable differences. In light

of this development, the Court contacted Thomas C. Levidiotis of Oxford, Mississippi, who has

agreed to be appointed as counsel to represent the Defendant in this matter. Accordingly, the Court

shall substitute Mr. Levidiotis as counsel for the Defendant. The Court notes that the trial of this

matter is set to commence on January 10, 2022, at the Federal Courthouse in Oxford, Mississippi.

       THEREFORE, the Court hereby ORDERS that Thomas C. Levidiotis is SUBSTITUTED

AS COUNSEL OF RECORD for the Defendant in this case.

       The scheduling of any further additional pretrial matters is hereby referred to the Magistrate

Judge assigned to this cause.

                               15th day of September, 2021.
       SO ORDERED, this, the ______



                                                      ____________________________________
                                                       SENIOR U.S. DISTRICT JUDGE
